Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 5, 8, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2011/0307204 A1) in view of Fujimoto (US 2007/0282553 A1). 
 	As per claim 1, CHO teaches an information processing apparatus (CHO, ¶0084 and fig.2, measuring device 200), comprising: a state estimation section (CHO, ¶0088 and fig.2, correction unit 230) configured to: estimate a state of a specific object (CHO, ¶0088 and fig.2, determining or estimating corresponding state of a vehicle (i.e. specific object)); determine the specific object is in the estimated state for at least a first time period (CHO, ¶0088 and fig.2, determining that the vehicle is in the corresponding state for a predetermined time (e.g. 1 minute)); and determine, based on the estimated state of the specific object, whether a calibration of an inertial sensor is executable (CHO, ¶0088 and fig.2, determining based on the corresponding state of the vehicle whether correction/calibration of an acceleration sensor is preformed or executed); 
and an output controller (CHO, fig.2, control unit 270) configured to: control, based on the determination that the calibration of the inertial sensor is executable (CHO, ¶0088 and fig.2, based on determining that the correction of the acceleration sensor is executed), output of reliability information indicating a reliability of object information that is information of the specific object (CHO, ¶0069, generating or outputting accurate/reliable information of the vehicle velocity which is information of the vehicle 
	However, CHO does not explicitly teach control, based on the determination that the specific object is in the estimated state for at least the first time period and the determination that the calibration of the inertial sensor is executable, output of a notification indicating completion of the calibration of the inertial sensor.
	In the same field of endeavor, Fujimoto teaches control, based on the determination that the specific object is in the estimated state for at least the first time period and the determination that the calibration of the inertial sensor is executable (Fujimoto, ¶0036 and ¶0038, based on determining that vehicle is stopped or moving (i.e. state of the vehicle) for a period/time that the correction/calibration of acceleration sensor is executed), output of a notification indicating completion of the calibration of the inertial sensor (Fujimoto, ¶0036 and ¶0038, sending or outputting completion notification which indicates completion of the offset adjustment and correction from acceleration sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Fujimoto into invention of CHO in order to provide a control system that includes a plurality of sensor apparatuses also to provide an offset correction method of such a sensor apparatus which limits or alleviates a load on a control apparatus of the control system (Fujimoto, ¶0011). 

As per claim 8 as applied to claim 1 above, CHO teaches, wherein the output controller is further configured to control output of the object information based on the estimated state (CHO, ¶0060 and ¶0088, control unit 270 controls the elements of the measuring device 200 by controlling output of each element).  
As per claim 12 as applied to claim 1 above, CHO teaches, further comprising a calibration section configured to execute the calibration (CHO, Fig.2 and ¶0088, correction unit 230 that performs the correction or calibration).  
As per claim 13 as applied to claim 12 above, CHO teaches wherein in a case where the estimated state of the determined object is one of standing still or moving (CHO, ¶0056, determined state of the vehicle is parked or stopped state), the calibration section is further configured to execute the calibration (CHO, ¶0088, preforming or executing the correction or calibration).   
As per claim 15 as applied to claim 1 above, CHO teaches, wherein the object information includes at least one of a position, a heading, an attitude, a velocity, an angular velocity, or an acceleration of the specific object (CHO, ¶0017, velocity of the vehicle or position of the vehicle or acceleration of the vehicle).  

 	As per claim 17, CHO teaches an information processing method (CHO, ¶0084, method), comprising: estimating a state of a specific object (CHO, ¶0088 and fig.2, determining or estimating corresponding state of a vehicle (i.e. specific object)); determining the specific object is in the estimated state for at least a first time period (CHO, ¶0088 and fig.2, determining that the vehicle is in the corresponding state for a predetermined time (e.g. 1 minute)); and determining, based on the estimated state of the specific object, whether a calibration of an inertial sensor is executable (CHO, ¶0088 and fig.2, determining based on the corresponding state of the vehicle whether correction/calibration of an acceleration sensor is preformed or executed); 
controlling, based on the determination that the calibration of the inertial sensor is executable (CHO, ¶0088 and fig.2, based on determining that the correction of the acceleration sensor is executed), output of reliability information indicating a reliability of object information that is information of the specific object (CHO, ¶0069, generating or outputting accurate/reliable information of the vehicle velocity which is information of the vehicle traveling speed and velocity), wherein the information of the specific object is obtained based on an output of the inertial sensor (CHO, ¶0069 and ¶0088, the information of the vehicle is received based on output of sensor data (i.e. acceleration sensor)).
	However, CHO does not explicitly teach controlling, based on the determination that the specific object is in the estimated state for at least the first time period and the 
	In the same field of endeavor, Fujimoto teaches controlling, based on the determination that the specific object is in the estimated state for at least the first time period and the determination that the calibration of the inertial sensor is executable (Fujimoto, ¶0036 and ¶0038, based on determining that vehicle is stopped or moving (i.e. state of the vehicle) for a period/time that the correction/calibration of acceleration sensor is executed), output of a notification indicating completion of the calibration of the inertial sensor (Fujimoto, ¶0036 and ¶0038, sending or outputting completion notification which indicates completion of the offset adjustment and correction from acceleration sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Fujimoto into invention of CHO in order to provide a control system that includes a plurality of sensor apparatuses also to provide an offset correction method of such a sensor apparatus which limits or alleviates a load on a control apparatus of the control system (Fujimoto, ¶0011). 
As per claim 18, CHO teaches a non-transitory computer-readable medium having stored thereon (CHO, ¶0094, computer-readable medium), computer-executable instructions (CHO, ¶0094, computer program codes or instructions) which, when executed by a processor (CHO, ¶0094, executed by computer processor), cause the processor to execute operations, the operations comprising: estimating a state of a specific object (CHO, ¶0088 and fig.2, determining or estimating corresponding state of 
	However, CHO does not explicitly teach controlling, based on the determination that the specific object is in the estimated state for at least the first time period and the determination that the calibration of the inertial sensor is executable, output of a notification indicating completion of the calibration of the inertial sensor.
	In the same field of endeavor, Fujimoto teaches controlling, based on the determination that the specific object is in the estimated state for at least the first time period and the determination that the calibration of the inertial sensor is executable (Fujimoto, ¶0036 and ¶0038, based on determining that vehicle is stopped or moving 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Fujimoto into invention of CHO in order to provide a control system that includes a plurality of sensor apparatuses also to provide an offset correction method of such a sensor apparatus which limits or alleviates a load on a control apparatus of the control system (Fujimoto, ¶0011). 
B)	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2011/0307204 A1) in view of Fujimoto (US 2007/0282553 A1) and further in view of AKANO (JP 2009-229295 A). 
 	As per claim 3 as applied to claim 1 above, CHO in view of Fujimoto teaches all the limitation substantially as claimed in claim 1. However, CHO in view of Fujimoto does not explicitly teach wherein the output controller is further configured to control the output of the reliability information based on a second time period of the estimated state, in case the estimated state is a state in which the calibration is not executable.  
 	In the same field of endeavor, AKANO teaches wherein the output controller is further configured to control the output of the reliability information based on a second time period of the estimated state (AKANO, ¶0047-48, reliability index or information based on time intervals (i.e. first, second, or more time intervals) when correction or 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
AKANO into invention of CHO and Fujimoto in order to calculate reliability index indicating the degree of reliability of positioning information, concerning the positioning information positioned with a GPS-receiving part mounted on a moving object terminal by selecting the positioning information, corresponding to the reliability index having a high degree of reliability as the compared result as the positioning information used for derivation of position information (AKANO, abstract). 	 
 	As per claim 10 as applied to claim 8 above, CHO in view of Fujimoto teaches all the limitation substantially as claimed in claim 8. However, CHO in view of Fujimoto does not explicitly teach, wherein in a case where the estimated state continues to be a state where the calibration is not executable for a second time period or longer, the output controller is further configured to control stoppage of an update of the output of the object information.  
 	In the same field of endeavor, AKANO teaches wherein in a case where the estimated state continues to be a state where the calibration is not executable for a second time period or longer, the output controller is further configured to control stoppage of an update of the output of the object information (AKANO, ¶0045 and ¶0050, when the correction/calibration data is received (therefore executed) for a regular time intervals (first, second, or more) then the status information is updated such 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
AKANO into invention of CHO and Fujimoto in order to calculate reliability index indicating the degree of reliability of positioning information, concerning the positioning information positioned with a GPS-receiving part mounted on a moving object terminal by selecting the positioning information, corresponding to the reliability index having a high degree of reliability as the compared result as the positioning information used for derivation of position information (AKANO, abstract). 
C)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2011/0307204 A1) in view of Fujimoto (US 2007/0282553 A1) and further in view of MIKURIYA (US 2018/0176732 A1). 
As per claim 4 as applied to claim 1 above, CHO in view of Fujimoto teaches all the limitation substantially as claimed in claim 1. However, CHO in view of Fujimoto does not explicitly teach, wherein in a case where the estimated state is a state where the calibration is not executable, the output controller is further configured to control output of the object information to output the reliability information indicating a reduction in the reliability of the object information.  
 	In the same field of endeavor, MIKURIYA teaches wherein in a case where the estimated state is a state where the calibration is not executable, the output controller is further configured to control output of the object information to output the reliability 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
MIKURIYA into invention of CHO and Fujimoto in order to issue an instruction concerning acquisition of the position information of the mobile terminal to improve and increase the accuracy of the position. 

D)	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2011/0307204 A1) in view of Fujimoto (US 2007/0282553 A1) and further in view of MITSUNAGA (US 2016/0089566 A1). 
 	As per claim 6 as applied to claim 1 above, CHO in view of Fujimoto teaches all the limitation substantially as claimed in claim 1. However, CHO in view of Fujimoto does not explicitly teach, wherein the calibration comprises a calibration of a zero-point bias of the inertial sensor.
 	In the same field of endeavor, MITSUNAGA teaches wherein the calibration comprises a calibration of a zero-point bias of the inertial sensor (MITSUNAGA, ¶0009 and ¶0021, calculation/calibration of zero-point bias of the sensor (i.e. inertial sensor)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
MITSUNAGA into invention of CHO and Fujimoto in order to provide a sensor that can be used for reducing the time required for detecting a stationary period of a 
  	As per claim 14 as applied to claim 1 above, CHO in view of Fujimoto teaches all the limitation substantially as claimed in claim 1. However, CHO in view of Fujimoto does not explicitly teach a detector configured to that detect the object information based on a signal value of the inertial sensor.  
 	In the same field of endeavor, MITSUNAGA teaches a detector configured to that detect the object information based on  a signal value of the inertial sensor (MITSUNAGA, ¶0075 and ¶0078, detecting (i.e. detector) the user swing motion based on digital signal (acceleration data) of the acceleration sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
MITSUNAGA into invention of CHO and Fujimoto in order to provide a sensor that can be used for reducing the time required for detecting a stationary period of a measurement target, and a motion measurement system and a method of motion measurement that can reduce the time required for detecting a stationary period of a measurement target, using the sensor (MITSUNAGA, ¶0006). 

E)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2011/0307204 A1) in view of Fujimoto (US 2007/0282553 A1) and further in view of YANG (US 2012/0326922 A1). 

 	In the same field of endeavor, YANG teaches wherein the output controller is further configured to control the output of the object information and the reliability information to indicate the reliability of the object information based on a method of presentation of the object information (YANG, ¶0007, device information (i.e. acceleration) and accurate or reliable location information indicating the location information of moving device by providing or presenting the accurate location information of moving device to the user). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
YANG into invention of CHO and Fujimoto in order to obtain position information for a moving mobile device with increased accuracy and reduced power consumption (YANG, abstract).
F)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2011/0307204 A1) in view of Fujimoto (US 2007/0282553 A1) and further in view of Toda (US 2011/0106450 A1). 
 	As per claim 11 as applied to claim 1 above, CHO in view of Fujimoto teaches all the limitation substantially as claimed in claim 1. However, CHO in view of Fujimoto 
In the same field of endeavor, Toda teaches wherein the state estimation section is further configured to estimate the state of the specific object based on a signal value of the inertial sensor (Toda, ¶0058, calculated or measured state for the object (i.e. car) based on signal threshold value of the gyroscope inertial sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
Toda into invention of CHO and Fujimoto in order to compare the outputs of the GPS positioning module and the outputs of the integrated positioning calculation module to judge the reliability of output data from the integrated positioning calculation module and the abnormality of external support data (Toda, abstract). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643